In re Verret, John, applying for supervisory writs; to the Court of Appeal, First *317Circuit, No. KW-85-0017; Parish of East Baton Rouge, 19th Judicial District Court, Div. “J”, No. 8-84-555.
Construing the Court of Appeal’s action as an expression that they considered the application and denied it for the reason that the application was not clearly meritorious and that the issue is still reviewable on appeal in the event of conviction; and considering relator’s application in this Court, the application is denied.